1. Cuba (vote)
- Joint motion for a resolution
Before the vote:
Madam President, I have two oral amendments. One is to insert a recital Ia as follows: 'regretting the United Nations Human Rights Council decision to discontinue moratorium human rights abuses in Cuba'.
(The House agreed to the oral amendment)
Madam President, I should like to add the following new paragraph after paragraph 15: 'Condemns any policy of sexual discrimination and repression, such as the one until now effective in Cuba, and welcomes the educational campaigns on sexual discrimination that are currently implemented by the National Centre for Sex Education of Cuba'.
(The House agreed to the oral amendment)